

117 S194 IS: Supporting Eating Disorders Recovery Through Vital Expansion Act
U.S. Senate
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 194IN THE SENATE OF THE UNITED STATESFebruary 3, 2021Mrs. Shaheen (for herself, Mr. Tillis, Mrs. Capito, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide treatment for eating disorders for dependents of members of the uniformed services.1.Short titleThis Act may be cited as the Supporting Eating Disorders Recovery Through Vital Expansion Act or the SERVE Act.2.FindingsCongress finds the following:(1)Eating disorders affect approximately 30,000,000 individuals in the United States, or nine percent of the population, during their lifetime, including individuals from every age, gender, body size, race, ethnicity, and socioeconomic status.(2)Eating disorders are severe, biologically based mental illnesses caused by a complex interaction of genetic, biological, social, behavioral, and psychological factors.(3)Eating disorders result in the second highest case fatality rate of any psychiatric illness, with one death every 52 minutes as a direct result of an eating disorder due to serious medical comorbidities and suicide.(4)Untreated eating disorders cost the economy of the United States $64,700,000,000 annually, with individuals and their families experiencing an economic loss of $23,500,000,000 annually.(5)A study from the Armed Forces Health Surveillance Branch found that diagnoses of eating disorders among military personnel increased by 26 percent from 2013 to 2016.(6)Although accurate estimates are challenging due to underreporting, the prevalence of eating disorders among members of the Armed Forces is two to three times higher than in the civilian population.(7)The Defense Health Board found that women members of the Armed Forces on active duty experience high rates of eating disorders, which can adversely affect the readiness and health of such members.(8)Risk factors for eating disorders among members of the Armed Forces include pressure to maintain weight and fitness standards, trauma, sexual harassment, weight stigmatization, and post-traumatic stress disorder.(9)Family members of members of the Armed Forces have a higher prevalence of eating disorders than the general population, with 21 percent of children and 26 percent of spouses of members of the Armed Forces found to be at risk of developing an eating disorder.(10)Research demonstrates a strong correlation in the risk of developing an eating disorder between a military spouse and their adolescent child. An adolescent female dependent of a member of the Armed Forces is more likely to be at risk for an eating disorder if their nonmilitary parent is at risk for an eating disorder.3.Treatment for eating disorders for dependents of members of the uniformed servicesSection 1079 of title 10, United States Code, is amended—(1)in subsection (a), by adding at the end the following new paragraph:(18)Treatment for an eating disorder may be provided in accordance with subsection (r).; and(2)by adding at the end the following new subsection:(r)(1)The provision of health care services for an eating disorder under subsection (a)(18) shall include treatment at facilities providing the following services:(A)Inpatient services, including residential services.(B)Outpatient services for in-person and telehealth care, including—(i)partial hospitalization services; and(ii)intensive outpatient services. (2)A dependent may be provided health care services for an eating disorder under subsection (a)(18) without regard to the age of the dependent, except with respect to residential services under paragraph (1)(A), which may be provided only to a dependent who is not eligible for hospital insurance benefits under part A of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.).(3)In this section, the term eating disorder has the meaning given the term feeding and eating disorders in the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (or successor edition), published by the American Psychiatric Association..4.Identification and treatment of eating disorders for members of the Armed Forces(a)In generalSection 1090 of title 10, United States Code, is amended—(1)by striking The Secretary of Defense and inserting the following:(a)Identification and treatment of eating disorders and drug and alcohol dependenceThe Secretary of Defense;(2)by inserting have an eating disorder or before are dependent on drugs or alcohol;(3)by adding at the end the following new subsections:(b)Facilities available to individuals with eating disordersFor purposes of this section, necessary facilities described in subsection (a) shall include the facilities described in section 1079(r)(1) of this title.(c)Eating disorder definedIn this section, the term eating disorder has the meaning given that term in section 1079(r)(3) of this title.; and (4)in the section heading, by inserting eating disorders and after treating.(b)Clerical amendmentThe table of sections at the beginning of chapter 55 of such title is amended by striking the item relating to section 1090 and inserting the following new item:1090. Identifying and treating eating disorders and drug and alcohol dependence..5.Clinical practice criteria and guidelines on the identification and treatment of eating disorders(a)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs, in consultation with specialized stakeholders, shall jointly develop, publish, and disseminate clinical practice criteria and guidelines on the identification and treatment of eating disorders.(b)Inclusion of recommendations and guidelinesThe criteria and guidelines developed, published, and disseminated under subsection (a) shall include—(1)recommendations and guidelines established by, and any guidance from, the Substance Abuse and Mental Health Services Administration, the Centers for Disease Control and Prevention, and the National Institute of Mental Health; and(2)clinical practice guidelines developed by specialized nonprofit professional associations.